Per Curiam.
The dismissal of the complaint was erroneous. The rule that a broker, in order to earn his commission, must produce a purchaser who is financially able does not apply where an enforcible agreement has been entered into for the purchase of the property. The seller is deemed to have indicated his satisfaction with such purchaser’s financial ability by executing the contract. (Corbin v. Mechanics & Traders’ Bank, 121 App. Div. 744; Alt v. Doscher, 102 id. 344; Slocum v. Ostrander, 141 id, 380; affd., 205 N. Y. 617; Jaffe v. Lederer, 113 Misc. 356.) The judgment is, therefore, reversed and a new trial ordered, with thirty dollars costs to the appellant to abide the event.
All concur; present, Bijur, Levy and Churchill, JJ.